    Case 1:18-cv-03025-PGG-DCF Document 173 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPORTVISION, INC., and SPORTSMEDIA
TECHNOLOGY CORPORATION,

                     Plaintiffs,                              ORDER

           - against -                                18 Civ. 3025 (PGG) (DCF)

MLB ADVANCED MEDIA L.P.,

                     Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

             A Markman hearing will take place on February 8, 2021 at 10:00 a.m.

Dated: New York, New York
       December 8, 2020
